Citation Nr: 0732094	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-40 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona. 

In August 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  A transcript of the hearing is 
associated with the claims file.  During the hearing the 
veteran asserted that he currently has hearing loss due to 
acoustic trauma during service.  He requested that his claim 
for service connection for hearing loss be referred to the RO 
for consideration.  The RO should consider the veteran's 
claim for service connection for hearing loss.

In August 2007, the veteran, through his representative, 
filed a motion to advance his appeal on the docket.  In 
October 2007, the Board granted this motion.


FINDING OF FACT

The veteran's tinnitus is related to service. 


CONCLUSION OF LAW

Tinnitus was incurred as a result of active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is usually required to ensure that the VA's 
"duty to notify" and "duty to assist" obligations have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159 (2006).  However, in light of 
the favorable determination contained herein, there is no 
reason to examine those obligations, since a remand for 
further development in this regard would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

Legal Criteria:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

History and Analysis:

At his August 2005 hearing the veteran testified that he 
served in an artillery unit and that he was exposed to 
artillery fire every two weeks or so.  He asserted that he 
was not given hearing protection when he was in service.  The 
veteran stated that after service he worked as a plumber and 
that he hunted deer and elk.  The veteran asserted that his 
tinnitus was the result of his exposure to acoustic trauma 
during service.

The veteran's service medical records reveal no complaints or 
findings of tinnitus.  On his November 1952 discharge 
examination report the veteran was noted to have normal 
(15/15) hearing in each ear.

VA outpatient records reveal that in December 1992, over 10 
years prior to the veteran's submission of his claim for 
service connection for tinnitus, the veteran complained of 
tinnitus.  The veteran was seen by a VA audiologist in May 
1993.  The veteran reported that he had a hissing sound in 
the ears which first began while he was firing high caliber 
weapons in service.  

On VA audiological examination in October 2006 the veteran 
was noted to have hearing loss in both ears.  The veteran 
reported bilateral constant tinnitus since 1947.  He reported 
noise exposure to artillery during World War II and in Korea.  
The examiner noted that there was no documentation of 
tinnitus in the veteran's service medical records and that 
the veteran reported experiencing tinnitus before service.  
It was her opinion that since the veteran reported tinnitus 
prior to service it was not likely that the veteran's 
tinnitus had its origins in the service.

The veteran's service records do show that the veteran had 
artillery training and that he served with an artillery 
battery.  The Board finds that his claim of being exposed to 
acoustic trauma in service is credible.  Furthermore, long 
prior to his making a claim for service connection, the 
veteran reported that he had had tinnitus ever since service, 
which makes his statements that he has had tinnitus ever 
since service credible.

With respect to the October 2006 VA audiological opinion, the 
Board notes that there must have been some misunderstanding 
on the part of the veteran or the audiologist.  The veteran 
had never before reported having tinnitus in 1947, prior to 
his military service.  The veteran also did not serve during 
World War II.  The veteran is 78 years old and VA medical 
records indicate the veteran has experienced periods of 
confusion and that his speech is very soft and difficult to 
understand.  It is clear that the VA audiologist based her 
opinion on incorrect information.  While the incorrect 
information may have been supplied by the veteran, such can 
not be held against this elderly and disabled veteran whose 
disabilities can affect his ability to give an accurate 
history.  Consequently, the Board finds that the October 2006 
VA medical opinion is based on invalid information and can 
not be given any probative value.

As noted above, the record clearly supports the veteran's 
claim that he was exposed to the acoustic trauma of artillery 
during service.  Additionally, the veteran reported having 
tinnitus ever since the acoustic trauma in service many years 
prior to submitting a claim for service connection.  Thus the 
Board finds that the veteran's statements are credible.  The 
Board is of the understanding that typically tinnitus is 
caused by exposure to acoustic trauma.  While the veteran may 
have been exposed to some employment and/or recreational 
noise after discharge from service, the Board finds credible 
the veteran's statements that he had tinnitus prior to any 
post service noise exposure.  Based on the above, the Board 
finds that the evidence supporting the veteran's claim for 
service connection for tinnitus is at least in equipoise.  
See Gilbert, supra.  Accordingly, service connection for 
tinnitus is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

Important Notice:  Attached to this decision is a VA Form that provides 
information concerning your rights to appeal our decision.  Due to recent 
changes in the law, some of the information contained in the attached 
notice of appellate rights form is no longer accurate concerning the 
ability to pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the extent that 
the information contained in the attached VA Form conflicts with the 
summary below, please disregard the information on the VA Form and instead 
rely upon the following information:  

Do I have to pay an attorney or agent to represent me?  An attorney or 
agent may charge a fee to represent you after a notice of disagreement 
has been filed with respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See Veterans 
Benefits, Health Care, and Information Technology Act of 2006, Pub. L. 
No. 109-461, 120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent may charge 
fees for services, but only after the Board first issues a final 
decision in the case, and only if the agent or attorney is hired 
within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees charged, 
allowed, or paid for services provided with respect to proceedings 
before a court.  VA cannot pay the fees of your attorney or agent, 
with the exception of payment of fees out of past-due benefits awarded 
to you on the basis of your claim when provided for in a fee 
agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order to 
implement the provisions of the new law.  More information concerning 
the regulation changes and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and Recognition of 
Service Organizations").

Fee for VA home and small business loan cases:  An attorney or agent 
may charge you a reasonable fee for services involving a VA home loan 
or small business loan.  For more information, read section 5904, 
title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement 
between you and an attorney or accredited agent must be sent to the 
Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the requirements of 
the new law, fee agreements must be filed with the VA Office of the 
General Counsel and not the Board.)



